Case 19-31087-5-mcr   Doc 8    Filed 01/07/20 Entered 01/07/20 12:26:56   Desc Main
                              Document      Page 1 of 7
Case 19-31087-5-mcr   Doc 8    Filed 01/07/20 Entered 01/07/20 12:26:56   Desc Main
                              Document      Page 2 of 7
Case 19-31087-5-mcr   Doc 8    Filed 01/07/20 Entered 01/07/20 12:26:56   Desc Main
                              Document      Page 3 of 7
Case 19-31087-5-mcr   Doc 8    Filed 01/07/20 Entered 01/07/20 12:26:56   Desc Main
                              Document      Page 4 of 7
Case 19-31087-5-mcr   Doc 8    Filed 01/07/20 Entered 01/07/20 12:26:56   Desc Main
                              Document      Page 5 of 7
Case 19-31087-5-mcr   Doc 8    Filed 01/07/20 Entered 01/07/20 12:26:56   Desc Main
                              Document      Page 6 of 7
Case 19-31087-5-mcr   Doc 8    Filed 01/07/20 Entered 01/07/20 12:26:56   Desc Main
                              Document      Page 7 of 7
